IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-90,073-01


                           IN RE RANDALL GREENOUGH, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NOS. 22,719-2015; 22,720-2015; 22,721-2015;
                          23,424-2017; 23,425-2017 & 23,426-2017
                            IN THE 402ND DISTRICT COURT
                                 FROM WOOD COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. He contends that he filed motions to unseal and redact the

trial transcript in his cases and that he has not received a response from the trial court.

       Respondent, the Judge of the 402nd District Court, shall file a response with this Court and

state whether Relator’s motions were properly filed, when his motions were filed, and whether

Respondent ruled on his motions. His response shall be submitted within 30 days of the date of this

order. This application for leave to file a writ of mandamus will be held in abeyance until
                                         2

Respondent has submitted his response.



Filed: July 24, 2019
Do not publish